Form NRC

                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court

In Re: Deerfield Ranch Winery, LLC                          Case No.: 15−10150 CN 11
                                                            Chapter: 11



                                           REASSIGNMENT OF CASE



NOTICE TO BANKRUPTCY PRACTITIONERS, ATTORNEYS, TRUSTEES and INTERESTED PARTIES:

Effective 11/16/20, the above case is reassigned from the Honorable Alan Jaroslovsky to the Honorable Charles
Novack. The case number remains the same, however the designation will be changed from AJ to CN.

All interested parties are directed to use the same case number, but change to the new designation in all documents
filed hereafter with the court.

Unless otherwise ordered, all matters currently scheduled for hearing will be heard on the date and time currently
calendared.




Dated: 11/16/20                                    For the Court:


                                                   Edward J. Emmons
                                                   Clerk of Court
                                                   United States Bankruptcy Court




      Case: 15-10150        Doc# 252       Filed: 11/16/20      Entered: 11/16/20 15:52:33           Page 1 of
                                                        1
